Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Correction
In the Notice of Allowance issued 06 September 2022, correspondence from the Final Rejection of 09 May 2022 was inadvertently included. The correct correspondence follows.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 August 2022 has been entered.

Response to Amendment
	Examiner acknowledges the amendment filed 08 August 2022 wherein: claims 1-12 and 15-18 amended; claims 20-21 are newly added; claims 1-21 are pending.

Response to Arguments
Applicant’s arguments, see Remarks (pages 10-14), filed 08 August 2022, with respect to claims 1-21 have been fully considered and are persuasive.  The rejection of 09 May 2022 has been withdrawn.

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 10, and 17-18, with reference to representative claim 1, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed energy subtraction method wherein the driver is configured to start the second sampling driving operation before completion of the first sampling driving operation.
Examiner notes Poorter (US 2008/0232549 A1)corresponds to the reference cited in Applicant’s specification in par. [0002]-[0004].
Poorter discloses a radiation imaging apparatus (200), comprising: a sensor array (202) in which a plurality of sensor units are arranged; and a driving unit (206) configured to drive the sensor array; each of the plurality of sensor units including a detection element configured to detect irradiation and a sampling unit (sample and hold node) configured to sample a signal from the detection element; the driving unit (206) is configured to use the sampling unit to perform first and second sampling driving operations to sample the signal, respectively (for lower and higher energy sub-images, respectively), the radiation imaging apparatus (200) being configured to use first image data obtained by the first sampling driving operation and the second image data obtained by the second sampling driving operation to observe radiation images employing an energy subtraction method (subtraction in par. [0014], [0040], claim 14); par. [0007]-[0008], [0031]-[0043], fig. 2-3; claims 1-3, 14).
Examiner notes the structure in figure 3 of Arishima (US 2012/0006993 A1) anticipates the structure in Applicant’s figure 2, as seen in the figures reproduced below. The group labels of Arishima differ from the Applicant’s group label; however, as seen in the modified figure below, there is a one-to-one correspondence of elements between the figures.


    PNG
    media_image1.png
    482
    703
    media_image1.png
    Greyscale

Figure 3 of Arishima


    PNG
    media_image2.png
    924
    1308
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    703
    1062
    media_image3.png
    Greyscale
Figure 3 of Arishima modified by Examiner, top, to more clearly show the one-to-one correspondence of elements to those of Figure 2 of Applicant, bottom

Arishima discloses a radiation imaging apparatus (100) comprising: a sensor array (GA) in which a plurality of sensor units (201) are arranged so as to form a plurality of rows and a plurality of columns: and a driving unit (204) configured to drive the sensor array (GA); each of the plurality of sensor units (201) including a detection element (202) configured to detect radiation, a first sampling unit (341, 342, 343, 344, 346) configured to sample a signal from the detection element (202), and a second sampling unit (361, 362, 363, 364, 366) configured to sample a signal from the detection element (202); each of the first and second sampling units (341, 342, 343, 344, 346; 361, 362, 363, 364, 366) is connected to a signal line configured to propagate a signal from the detection element (202), wherein the driving unit (204) is configured to use the first and second sampling units (341, 342, 343, 344, 346; 361, 362, 363, 364, 366) to perform first and second sampling driving operations to sample the signal propagating through the signal line, respectively, the radiation imaging apparatus (100) being configured to use first data obtained by the first sampling driving operation and second data obtained by the second sampling driving operation,
wherein the driving unit (204) is a vertical scanning circuit (par. [0025]); the detection element (202) is a photodiode (par. [0022]); and the sampling unit is a first sampling unit (341, 342, 343, 344, 346) and a second sampling unit (361, 362, 363, 364, 366), each sampling unit comprising a first transistor (341/361), a second transistor (343/363), a third transistor (346/366), a capacitor (342/362), and an analog switch (344/364), wherein a source terminal of the first transistor (341/361) is connected to a signal line, a gate terminal of the first transistor (341/361) is configured to receive a first control signal, a first terminal of the capacitor (342/362) is connected to a drain terminal of the first transistor (341/361), a second terminal of the capacitor (342/362) is connected to a ground line, a drain terminal of the second transistor (343/363) is connected to a power supply line, a source terminal of the second transistor (343/363) is connected to the analog switch (344/364), a gate terminal of the second transistor (343/363) is connected to the drain terminal of the first transistor (341/361), the analog switch (344/364) is arranged between the second transistor (343/363) and a column signal line (208a/208b) and is configured to be controllable by a second control signal, the third transistor (346/366) is arranged so as to form a current path between the drain terminal of the first transistor (341/361) and an output terminal, a gate terminal of the third transistor (346/366) is configured to receive a third control signal, and an output terminal connected to the third transistor (346/366) is connected to an output terminal of another adjacent sensor unit (201; par. [0020]-[0036], fig. 3).
While radiation imaging apparatuses with multiple samplers and energy subtraction methods were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed configuration.
Accordingly, claims 1, 10, and 17-18 are allowed.

Regarding claims 2-9, 11-16, and 19-21, the claims are allowed due to their dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865. The examiner can normally be reached M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884